PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Carestream Dental Technology Topco Limited
Application No. 16/060,853
Filed: 8 Jun 2018
For: 3-D Scanner Calibration with Active Display Target Device
:
:
:
:	LETTER
:
:
:

		
		
					
This letter is in response to the petition decision issued May 23, 2022. 

The decision of May 23, 2022, improperly stated that the RCE, filed April 28, 2020, is being forwarded to Group Art Unit 2877 for consideration. Rather, the reply filed April 12, 2022 is being forwarded to Group Art Unit 2877 for consideration.

The decision to revive the application is not disturbed; the application remains pending. 
 
The April 12, 2022, request for continued examination (RCE) and $2,000 RCE fee were submitted after the application was abandoned wherein the prosecution was not closed.1 Therefore, the $2,000 RCE fee is unnecessary. In view of the above, the petitioner may request a refund of the overpayment. A copy of this decision must be included with such a request for refund.

When requesting a refund in writing, the USPTO recommends using the Request for Refund form PTO-2326. Applicant may submit the refund in one of the following manners:

Submit in EFS-Web or Patent CenterMust be a registered EFS-Web or Patent Center user. Select “Request for Refund” from the document description menu. Refund requests must be filed as a follow-on submission. Select “Request for Refund” from the document description menu.
Submit by faxComplete the Request for Refund form and fax to 571-273-6500.
Submit by mailComplete the Request for Refund form and mail to:
Mail Stop 16Director of the U.S. Patent and Trademark OfficeP.O. Box 1450Alexandria, VA 22313-1450 
 

Telephone inquiries concerning this decision may be directed to Acting Deputy Director, Office of Petitions, Jason Olson at (571) 272-7560.

/JASON C OLSON/Acting Deputy Director
Office of Petitions                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 See 37 CFR 1.114